DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection of claim(s) 12, 17, 19, 22, 27 and 29 due to minor informalities has been withdrawn in light of applicant’s amendments made 7/11/2022.
The previous rejection of claim(s) 11-19 and 21-31 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 11 and 21 on 7/11/2022.
Claim 31 has been amended such that it is no longer a substantial duplicate of claim 11.

Allowable Subject Matter
Claims 11-19 and 21-31 are allowed in light of the amendments submitted on 7/11/2022 and for the reasons discussed on pages 5-6 of the Non-Final rejection mailed 5/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771